DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20-21, 23-24, 26-29, 32-35 & 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezai et al. (US Patent Application No. 2008/0183248 A1) and further in view of Wang et al. (U.S. Patent Application 20020052602 A1).
Claim 20:  Rezai teaches – 
treating pulmonary conditions] (Page 2, Para 0026 & 0028)
the method comprising:
inserting an end effector that extends from a shaft of an apparatus into a thoracic cavity of a patient (as shown in Figure 7) by passing at least a portion of the apparatus through a location selected from one of the following: 
between adjacent ribs, above the sternum, or through the chest wall of the patient [trans-mediastinal approach] (Page 9, Para 0099) (other routes disclosed) (Page 9, Para 0098-0099 Page 10, Para 0108)  
wherein the end effector includes first and second contact components that oppose one other (Figure 6C, Element 44, 56 & 58)
aligning first and second contact components of the end effector at least partially around a nerve component present on a bronchial segment [tracheo-bronchial tree] (as shown in Figure 7, Element 12) and
applying energy from a source of energy to at least one of the first and second contact components to the nerve component to treat the nerve component (Page 9, Para 0102).
Rezai fails to teach rotating and hinge point.  However, Wang teaches – 
rotating at least one of the first and second contact components [ablators] (Figure3, Element 68) that extend distally from the shaft about a hinge point [pivot point] (Figure 3, Element 56) disposed along a longitudinal axis of the shaft (Figure 3, Element 58) in order to maintain stable contact with the tissue surface by partially or completely encompassing a circumference of a part of the tissue (Para 0072).

Examiner’s Note:  The claim language can be broadly interpreted to include rotation about a hinge point.  Other types of rotation that may be intended to be claimed will need more details within the claim language in order to more narrowly interpret the claims.
Claim 21:  Rezai teaches wherein the first and second contact components (Figure 6C, Element 56 & 58) are first and second substantially semi-circular contact components, wherein aligning the first and second contact components further comprises aligning the first and second substantially semi-circular contact components proximal to or in contact with the nerve component present on the bronchial segment (as shown in Figure 7).
Claim 23:  Rezai teaches further comprising deforming the first and second contact components to prevent against unintentional squeezing of the bronchial segment [flexible] (Page 9, Para 0093).
Claim 24:  Rezai fails to teach a hinge.  However, Wang teaches wherein the apparatus further comprises a hinge [pivot point] (Figure 3, Element 56), wherein the method further comprising pivotably articulating [the arms 54 are moveable relative to each other] (Para 0058) the first and second contact components [ablators] (Figure3, Element 68) using the hinge [pivot point] (Figure 3, Element 56) in order 
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rezai to include the rotating and hinge point as taught by Wang in order to maintain stable contact with the tissue surface by partially or completely encompassing a circumference of a part of the tissue (Para 0072). 
Claim 26:  Rezai fails to teach relative movable components.  However, Wang teaches wherein one of the first and second contact components is fixed relative to the shaft [long barrel] (Figure 5a, Element 59) and the other one of the first and second contact components is movable relative to the shaft [the gripper 52 may include two arms wherein one arm is a moveable arm 60 and the remaining arm is a fixed arm 62, relative to the moveable arm] (Para 0058) in order to maintain stable contact with the tissue surface by partially or completely encompassing a circumference of a part of the tissue (Para 0072).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rezai to include the relative movable components as taught by Wang in order to maintain stable contact with the tissue surface by partially or completely encompassing a circumference of a part of the tissue (Para 0072). 
Claim 27:  Rezai teaches wherein aligning the first and second contact components further comprises aligning the first and second contact components to contact an outer surface of the bronchial segment therebetween (as shown in Figure 7, Element 12).  Rezai fails to teach individually moveable components and rotating.  
However, Wang teaches aligning the first and second contact components to be individually moveable with respect to one other (Para 0058) and rotating [ablators] (Figure3, Element 68) [pivot point] (Figure 3, Element 56) in order to maintain stable contact with the tissue surface by partially or completely encompassing a circumference of a part of the tissue (Para 0072). 
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rezai to include the rotating and individual movement as taught by Wang in order to maintain stable contact with the tissue surface by partially or completely encompassing a circumference of a part of the tissue (Para 0072). 
Examiner’s Note:  The disclosure of Phan teaches individual moveable with respect to one other as a user can hold one arm and actuate the other arm. 
Claim 28:  Rezai teaches wherein aligning the first and second contact components further comprises aligning the first and second contact components to be in atraumatic engagement with the bronchial segment, wherein applying energy further comprises using the atraumatic engagement to ensure sufficient energy is applied to the nerve component (as shown in Figure 7), and
For the purpose of examination, the Examiner is interpreting that since the prior art of Rezai et al. (US Patent Application No. 2008/0183248 A1) teaches treating bronchial segments that it reads on “configured to be in atraumatic engagement” limitation of the claims of the Applicant by the nature of similarly treating the same delicate body part.
Rezai fails to teach rotating.  
However, Wang teaches rotating [ablators] (Figure3, Element 68) [pivot point] (Figure 3, Element 56) in order to maintain stable contact with the tissue surface by partially or completely encompassing a circumference of a part of the tissue (Para 0072). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rezai to include the rotating and individual movement as taught by Wang in order to maintain stable contact with the tissue surface by partially or completely encompassing a circumference of a part of the tissue (Para 0072). 
Claim 29:  Rezai teaches wherein the first and second contact components have an interior arcuate shape, wherein the interior arcuate shape is configured to complement a shape of the bronchial segment (as shown in Figure 7).
Claim 32:  Rezai teaches wherein the end effector applies energy in the form of heated elements or electrodes; heated fluid such as gas or liquid; ultrasonic energy, including low-energy ultrasound or high intensity focused ultrasound; harmonic energy; direct current or cauterization exposure; electromagnetic energy; radiofrequency energy; microwaves; plasma energy; infrared; non-ionizing optical energy such as laser treatment including pulsed laser, fractional laser, or high energy laser exposure; or other radiation energy including alpha, beta, gamma, x-ray, proton, neutron, or ionic radiation [may be at least electrical, magnetic, thermal, ultrasonic, optical or chemical, or a combination of two or more of these] (Para 0028).
Claim 33:  Rezai teaches wherein applying energy further comprises applying mechanical vibration or applying heat using the source of energy and at least one of the first and second contact components to the nerve component to treat the nerve component (Page 4-5, Para 0057 & 0061).
Claim 34:  Rezai teaches wherein applying energy further comprises applying energy with DC voltages and currents at various frequencies, amplitudes, pulse widths, and polarities [adjust treatment parameters such as pulse amplitude, pulse width, pulse frequency, or duty cycle] (Para 0066 & 0088).
Claim 35:  Rezai teaches wherein applying energy further comprises applying energy using pulsed or cyclical electrical signals to electrically treat nerve component with the apparatus (Page 5-6, Para 0066).
Claim 37:  Rezai teaches:
A method of treating pulmonary disease [treating pulmonary conditions] (Page 2, Para 0026 & 0028)
the method comprising:
inserting an end effector that extends from a shaft of an apparatus into a thoracic cavity of a patient (as shown in Figure 7) by passing at least a portion of the apparatus through a location selected from one of the following: 
between adjacent ribs, above the sternum, or through the chest wall of the patient [trans-mediastinal approach] (Page 9, Para 0099) (other routes disclosed) (Page 9, Para 0098-0099 Page 10, Para 0108)  
wherein the end effector includes first and second contact components that oppose one other (Figure 6C, Element 44, 56 & 58)
aligning one of the first and second contact components of the end effector at least partially around an outer surface of the bronchial segment [tracheo-bronchial tree] (as shown in Figure 7, Element 12)
aligning the other of the first and second contact components of the end effector at least partially around the outer surface of the bronchial segment such that the first and second contact components at least partially contain the bronchial segment [tracheo-bronchial tree] collectively therebetween (as shown in Figure 7, Element 12) and
applying energy from a source of energy to at least one of the first and second contact components to a nerve component of the bronchial segment to treat the nerve component (Page 9, Para 0102).
Rezai fails to teach rotating and hinge point.  However, Wang teaches – 
independently (Para 0058) rotating at least one of the first and second contact components [ablators] (Figure3, Element 68) that extend distally from the shaft about a hinge point [pivot point] (Figure 3, Element 56) disposed along a longitudinal axis of the shaft (Figure 3, Element 58) in order to maintain stable contact with the tissue surface by partially or completely encompassing a circumference of a part of the tissue (Para 0072)
independently (Para 0058) rotating [pivot point] (Figure 3, Element 56) the other of the first and second contact components of the end effect [ablators] (Figure3, Element 68)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rezai to include the rotating and hinge point as taught by Wang in order to maintain stable contact with the tissue surface by partially or completely encompassing a circumference of a part of the tissue (Para 0072). 

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezai et al. (US Patent Application No. 2008/0183248 A1) and Wang et al. (U.S. Patent Application 20020052602 A1) and further in view of Stewart et al. (U.S. Patent Application 2010/0292749 A1).
Claim 30:  Rezai teaches wherein the apparatus includes a shaft extending proximally from the end effector (Figure 7, Element 54 and Page 9, Para 0096).  Rezai and Wang fail to teach rotating around an axis defined by the shaft.  However, Stewart teaches wherein aligning the first and second contact components further comprises rotating the first and second contact components clockwise or counterclockwise around a longitudinal axis defined by the shaft (Figure 3a, Element 41 and Page 4, Para 0059) in order to control and position the jaw structure (Page 4, Para 0059).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rezai and Wang to include the rotation as taught by Stewart in order to control and position the jaw structure (Page 4, Para 0059).
 
Claim(s) 36 & 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezai et al. (US Patent Application No. 2008/0183248 A1) and Wang et al. (U.S. Patent Application 20020052602 A1) and further in view of Utley et al. (U.S. Patent Application 2009/0012513 A1) and Francischelli et al. (U.S. Patent Application 2006/0229594 A1).
Claim 36:  Rezai teaches wherein the first contact component includes a first element containing heated element, wherein the second contact component includes a second element containing heated element, wherein applying energy further comprises heating the nerve component (Page 9, Para 0102).  Razi and Wang fail to teach a bladder containing heated fluid to at least 65 degrees Celsius to treat the nerve component.  
However, Utley teaches a bladder with heated fluid (Page 10, Para 0126 and Page 15, Para 0167).  Utley teaches that heated fluid is a well-known and understood alternative to radiofrequency energy for ablation (Page 15, Para 0167).  The Examiner finds that the prior art contained a device (radiofrequency ablation) which differed from the claimed device by the substitution of some components with other components (heated fluid ablation).  The Examiner finds that the substituted components and their functions were known in the art (Page 15, Para 0167).  The Examiner finds finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Substituting radiofrequency ablation for heated fluid ablation would have predictably provided a means of ablation via a different energy source.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rezai and Wang with the fluid bladders as taught by Utley as well-known and understood alternative to radiofrequency energy for ablation (Page 15, Para 0167).
Rezai, Wang and Utley fail to specifically teach ablation at least 65 degrees Celsius.  However, Francischelli teaches ablation occurring in the temperature range of 50-90 degrees Celsius (Page 8, Para 0080) in order to achieve the desired ablation damage in tissue (Page 8, Para 0080).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rezai, Wang and Utley with the temperature range as taught by Francischelli in order to achieve the desired ablation damage in tissue (Page 8, Para 0080).
Claim 42:  Rezai teaches wherein the first contact component includes a first element containing heated element, wherein the second contact component includes a second element containing heated element, wherein the method further comprises contacting at least one of the first and second heated element against the nerve component present on the bronchial segment (Page 9, Para 0102).  
Wang teaches fluid ablation with hollow cavity ablator (Figure 11A, Element 78 & 68) that recirculates (Para 0066) within the arms (Figure 11A, Element 54).
Rezai and Wang fail to teach heated bladders for ablation.  However, Utley teaches a bladder with heated fluid (Page 10, Para 0126 and Page 15, Para 0167).  Utley teaches that heated fluid is a well-known and understood alternative to radiofrequency energy for ablation (Page 15, Para 0167).  Wang teaches radio frequency ablation with other energy sources (Para 0085).  The Examiner finds that the prior art contained a device (radiofrequency ablation or cryogen fluid ablation) which differed from the claimed device by the substitution of some components with other components (heated fluid ablation).  The Examiner finds that the substituted components and their functions were known in the art (Page 15, Para 0167).  The Examiner finds finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Substituting radiofrequency ablation or cryogen ablation for heated fluid ablation would have predictably provided a means of ablation via a different energy source.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rezai and Wang with the fluid bladders as taught by Utley as well-known and understood alternative to radiofrequency energy for ablation (Page 15, Para 0167).

Claim(s) 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezai et al. (US Patent Application No. 2008/0183248 A1) and Wang et al. (U.S. Patent Application 20020052602 A1) and further in view of Utley et al. (U.S. Patent Application 2009/0012513 A1).
Claim 39:  Rezai teaches – 
A method of treating pulmonary disease [treating pulmonary conditions] (Page 2, Para 0026 & 0028)
the method comprising:
inserting an end effector of an apparatus into a thoracic cavity of a patient (as shown in Figure 7) 
wherein the end effector includes first and second semi-circular contact components that oppose one other (Figure 6C, Element 44, 56 & 58)
aligning the first and second contact components proximal to or in contact with a nerve component present on a bronchial segment [tracheo-bronchial tree] by positioning at least a portion of the end effector (as shown in Figure 7, Element 12)
contacting at least one of the first and second contact against the nerve component present on the bronchial segment (as shown in Figure 7, Element 12) and
applying energy from a source of energy to at least one of the first and second contact components to the nerve component to treat the nerve component (Page 9, Para 0102).
Rezai fails to teach rotating at least a portion of the end effector.  However, Wang teaches – 
rotating at least a portion of the end effector [ablators] (Figure3, Element 68) [pivot point] (Figure 3, Element 56) in order to maintain stable contact with the tissue surface by partially or completely encompassing a circumference of a part of the tissue (Para 0072).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rezai to include the rotating as taught by Wang in order to maintain stable contact with the tissue surface by partially or completely encompassing a circumference of a part of the tissue (Para 0072). 
Rezai teaches wherein the first contact component includes a first element containing heated element, wherein the second contact component includes a second element containing heated element, wherein applying energy further comprises heating the nerve component (Page 9, Para 0102).  
Wang teaches fluid ablation with hollow cavity ablator (Figure 11A, Element 78 & 68) that recirculates (Para 0066) within the arms (Figure 11A, Element 54).
Rezai and Wang fail to teach heated bladders for ablation.  However, Utley teaches a bladder with heated fluid (Page 10, Para 0126 and Page 15, Para 0167).  Utley teaches that heated fluid is a well-known and understood alternative to radiofrequency energy for ablation (Page 15, Para 0167).  Wang teaches radio frequency ablation with other energy sources (Para 0085).  The Examiner finds that the prior art contained a device (radiofrequency ablation or cryogen fluid ablation) which differed from the claimed device by the substitution of some components with other components (heated fluid ablation).  The Examiner finds that the substituted components and their functions were known in the art (Page 15, Para 0167).  The Examiner finds finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Substituting radiofrequency ablation or cryogen ablation for heated fluid ablation would have predictably provided a means of ablation via a different energy source.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rezai and Wang with the fluid bladders as taught by Utley as well-known and understood alternative to radiofrequency energy for ablation (Page 15, Para 0167).
Claim 40:  Razai teaches wherein the first contact component includes a second distal most tip, wherein the first and second distal most tips of the first and second contact components are disposed parallel to one another along the longitudinal axis (Figure 6C, Element 44, 56 & 58)
Claim 41:  Rezai teaches wherein the first contact component includes a first element containing heated element, wherein the second contact component includes a second element containing heated element, wherein the method further comprises contacting at least one of the first and second heated element against the nerve component present on the bronchial segment (Page 9, Para 0102).  
Wang teaches fluid ablation with hollow cavity ablator (Figure 11A, Element 78 & 68) that recirculates (Para 0066) within the arms (Figure 11A, Element 54).
Rezai and Wang fail to teach heated bladders for ablation.  However, Utley teaches a bladder with heated fluid (Page 10, Para 0126 and Page 15, Para 0167).  Utley teaches that heated fluid is a well-known and understood alternative to radiofrequency energy for ablation (Page 15, Para 0167).  Wang teaches radio frequency ablation with other energy sources (Para 0085).  The Examiner finds that the prior art contained a device (radiofrequency ablation or cryogen fluid ablation) which differed from the claimed device by the substitution of some components with other components (heated fluid ablation).  The Examiner finds that the substituted components and their functions were known in the art (Page 15, Para 0167).  The Examiner finds finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Substituting radiofrequency ablation or cryogen ablation for heated fluid ablation would have predictably provided a means of ablation via a different energy source.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rezai and Wang with the fluid bladders as taught by Utley as well-known and understood alternative to radiofrequency energy for ablation (Page 15, Para 0167).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Rezai et al. (US Patent Application No. 2008/0183248 A1); Wang et al. (U.S. Patent Application 20020052602 A1) and Utley et al. (U.S. Patent Application 2009/0012513 A1) further in view of Francischelli et al. (U.S. Patent Application 2006/0229594 A1).
Claim 43:  Rezai teaches wherein applying energy further comprises heating the nerve component (Page 9, Para 0102).  Rezai teaches a first heated element and second heated element (Page 9, Para 0102).  
Wang teaches fluid ablation with hollow cavity ablator (Figure 11A, Element 78 & 68) that recirculates (Para 0066) within the arms (Figure 11A, Element 54).
Rezai and Wang fail to teach heated bladders for ablation.  However, Utley teaches a bladder with heated fluid (Page 10, Para 0126 and Page 15, Para 0167).  Utley teaches that heated fluid is a well-known and understood alternative to radiofrequency energy for ablation (Page 15, Para 0167).  Wang teaches radio frequency ablation with other energy sources (Para 0085).  The Examiner finds that the prior art contained a device (radiofrequency ablation or cryogen fluid ablation) which differed from the claimed device by the substitution of some components with other components (heated fluid ablation).  The Examiner finds that the substituted components and their functions were known in the art (Page 15, Para 0167).  The Examiner finds finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Substituting radiofrequency ablation or cryogen ablation for heated fluid ablation would have predictably provided a means of ablation via a different energy source.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rezai and Wang with the fluid bladders as taught by Utley as well-known and understood alternative to radiofrequency energy for ablation (Page 15, Para 0167).
Rezai, Wang and Utley fail to specifically teach ablation at least 65 degrees Celsius.  However, Francischelli teaches ablation occurring in the temperature range of 50-90 degrees Celsius (Page 8, Para 0080) in order to achieve the desired ablation damage in tissue (Page 8, Para 0080).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rezai, Wang and Utley with the temperature range as taught by Francischelli in order to achieve the desired ablation damage in tissue (Page 8, Para 0080).

Response to Arguments
Applicant’s arguments with respect to claim(s) 20-21, 23-25, 26-30, 32-37 and 39-42 have been considered but are moot because the new ground of rejection does not rely on the manner in which the references are applied in the prior rejection of record.  The Applicant submitted arguments with respect to Morejohn.  However, the pending rejection above no longer relies on Morejohn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793